Title: To John Adams from Henry Knox, 26 October 1775
From: Knox, Henry
To: Adams, John


     
      Cambridge Oct 26 1775
      Sir
     
     Encourag’d by your kindly mentioning my name in your Letters to several Gentlemen this way I now take the liberty of writing to you.
     A number of the Generals desir’d me to act as engineer and said that when the delegates from the Continental Congress came here the matter should be settl’d—myself as cheif engineer with the rank and pay of Colonel and a Lt. Col. Putnam as second also with the rank of Col.—but the Gentlemen (two of them, Dctr. Franklin was of another opinion) delegates did not see proper to engage for any other rank than that of Lt. Col. and I believe have recommended us in that order to your Congress.
     I have the most sacred regard for the liberties of my country and am fully determined to actas far as in my power in opposition to the present tyranny attempted to be imposed upon it, but as all honor is comparative I humbly hope that I have as good pretensions to the rank of Col. as many now in the service, the declining to confer which by the delegates not a little supriz’d me. If your respectable body should not incline to give the rank and pay of Col. I must beg to decline it, not but I will do every service in power as a Volunteer. It is said and universally beleived that the officers and soldiers of the train of artillery will refuse to serve under their present Commander, the reasons of which you no doubt have heard. If it should be so and a new Col. Appointed I should be glad to suceed to that post where I flatter myself I should be of some little service to the Cause. The other field officers of the regiment wish it and I have great reasons to beleive the Generalstoo. This would be much more agreable to me than the first and would not hinder me from being useful in that department. It ever appears to me to detract from the merit of a person when he takes the liberty to reccommend himself, nothing but the flattering Idea of being in a small measure assisting to free my country should induce me to.
     
      I beg an answer as soon as possible and am Sir Most Respectfully Your very Hble. Servant
      Henry Knox
     
    